In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00162-CR
         ______________________________


          MARCOS GONZALEZ, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 71st Judicial District Court
               Harrison County, Texas
              Trial Court No. 09-079X




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

       Marcos Gonzalez, appellant, has filed with this Court a motion to dismiss his appeal. The

motion is signed by Gonzalez and by his counsel in compliance with TEX . R. APP . P. 42.2(a). As

authorized by Rule 42.2, we grant the motion. See TEX . R. APP . P. 42.2.

       Accordingly, we dismiss the appeal.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       September 8, 2009
Date Decided:         September 9, 2009

Do Not Publish




                                                2